Citation Nr: 0615763	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-21 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability. 

2.  Entitlement to service connection for thoracic spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied the veteran's 
claims seeking entitlement to service connection for cervical 
and thoracic spine disabilities.  The veteran perfected a 
timely appeal of this determination to the Board. 

In August 2005, the Board remanded the veteran's claims to 
the RO for additional development.  However, for the reasons 
discussed below, the appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

In August 2005, the Board remanded the veteran's claims to 
the RO, in part, to have her "afforded an appropriate 
examination" to determine the nature and extent and etiology 
of her cervical and/or thoracic spine disabilities (see, 
August 2005 Board Remand, page 6).  Thereafter, in October 
2005, the veteran was examined by a VA physician's assistant; 
an addendum was prepared in December 2005.  The Board finds 
the October 2005 VA examination report and addendum deficient 
because the report was not signed by a physician as required 
by VA Adjudication Procedure Manual M-21 Part VI, § 1.07(d) 
("Manual M-21-1").  Given that the appellant's October 2005 
VA examination was conducted by a physician's assistant and 
not a medical doctor, the Board finds that the appellant has 
not yet been afforded the benefit of an adequate medical 
examination.  See Manual M-21-1.  Therefore, in light of the 
above, the Board is of the opinion that a VA examination, as 
specified in greater detail below, should be performed in 
order to address the issue of whether the veteran has 
cervical and/or thoracic spine disabilities that are related 
to service.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
her claims for service connection for cervical and thoracic 
spine disabilities but she was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also provides the veteran an explanation as to the type 
of evidence that is needed to establish both (higher initial) 
disability ratings and effective dates.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  With respect to the issues of 
entitlement to service connection for 
cervical and thoracic spine 
disabilities, please send the veteran a 
corrective VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a 
disability rating and effective date 
for the service connection claims, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO is asked to schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the etiology of any cervical 
and thoracic spine disorder found to be 
present.  The claims folder, to include a 
copy of this Remand, is to be made 
available to and be reviewed by the 
physician.  All indicated tests and 
studies should be accomplished, and 
clinical findings are to be reported in 
detail.  Based on a review of the records 
contained in the claims folder and the 
examination results, the examining 
physician is asked to address the 
following questions:

(a).	Does the veteran have a cervical 
spine disorder?
      If so, state the diagnosis or 
diagnoses.

(b).	Does the veteran have thoracic spine 
disorder?
      If so, state the diagnosis or 
diagnoses.

(c).	If the physician finds that the 
veteran has cervical spine disorder, 
did such disorder originate during 
service, or was it caused by an 
incident that occurred during 
service?

(d).	If the physician finds that the 
veteran has thoracic spine disorder, 
did such disorder originate during 
service, or was it caused by an 
incident that occurred during 
service?

(e).	Did the cervical spine disorder 
exist prior to the veteran entering 
active military service April 1983?  
If so, state (if possible) the 
approximate date of onset of such 
disorder.

(f).	Did the thoracic spine disorder 
exist prior to the veteran entering 
active military service in April 
1983?  If so, state (if possible) 
the approximate date of onset of 
such disorder.

(g)	If a disorder of the cervical and/or 
thoracic segment of the spine pre-
existed the veteran's period of 
active military service, did any 
such disorder increase in disability 
during the veteran's period of 
service (from April 1983 to April 
1987)?

In answering this question, the 
physician is asked to specify 
whether the veteran had temporary or 
intermittent symptoms during 
service; if so, did such symptoms 
result in an overall worsening of 
any such condition (i.e., her 
cervical and/or thoracic spine 
disorder); and if so, was such a 
worsening due to the natural 
progression of any such condition?

The physician is also asked to 
specify whether there was a 
permanent worsening of the 
underlying pathology of any such 
condition (i.e., the cervical and/or 
thoracic spine disorder) due to or 
during service, resulting in any 
current disability; and if so, was 
such a worsening due to the natural 
progression of any such condition?.

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and sound 
medical principles.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues of the 
entitlement to service connection for 
cervical and thoracic spine 
disabilities, in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal remain 
adverse to the veteran, she and her 
representative is to be furnished a 
supplemental statement of the case and 
afforded the appropriate time period 
for response before the claims folder 
is returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





